Title: To James Madison from James Leander Cathcart (Abstract), 2 March 1805
From: Cathcart, James Leander
To: Madison, James


2 March 1805, New York. “I have the honor to inform you that I arrived in the river on the night of the 27th. inst. & immediately forwarded Comodore Prebles dispatches to the Secretary of the Navy, I would have forwarded you a copy of them had I not been prevented from landing my family by bad weather and the negligence of the Pilot until this afternoon, but as the Comodore has proceeded to the seat of Government I presume you will receive every necessary information from him.
“I propose remaining here a few days to refresh my family after so boisterous & perilous a passage & will then proceed to the seat of government where I hope to have the honor of paying you my personal respects.
“I congratulate Mr. Jefferson upon his re-election.”
